Exhibit 10.64 NOTE AND SHARE EXCHANGE AGREEMENT BY AND AMONG MAG CAPITAL, LLC MERCATOR MOMENTUM FUND MERCATOR MOMENTUM FUND III, MONARCH POINTE FUND, LTD. ASSET MANAGERS INTERNATIONAL AND INVISA,INC. DATED AS OF THIS NOTE AND SHARE EXCHANGE AGREEMENT(the "Agreement") is entered into, by and among Invisa, Inc., a Nevada corporation (the "Company"), MAG Capital, LLC, Mercator Momentum Fund, Mercator Momentum Fund III, Monarch Pointe Fund, Ltd., and Asset Managers International (collectively, the "Stockholders"). RECITALS WHEREAS, as of the date hereof, the Stockholders own of record and beneficially an aggregate of (i) 14,500 shares of the Series A Convertible Preferred Stock, par value $ 100 per share,of the Company (the "Series A Shares "), (ii) 10,000 shares of Series B Convertible Preferred Stock, par value $ 100 per share,of the Company (“Series B Shares”) and (iii) $128,337.00 principal amount of Notes of the Company (the “Notes”; the Series A Shares, Series B Shares and the Notes being collectively referred to as the “MAG Holdings”); and WHEREAS, the Company and the Stockholders believe it is in the best interest of the Company and each Stockholder to affect an exchange of the MAG Holdings for shares of SeriesC Convertible Preferred Stock, $100 par value, of the Company (the "SeriesC Preferred Stock"). NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, and intending to be legally bound thereby, the parties hereto agree as follows: 1.Definitions. The following terms used in this Agreement shall have the following meanings (unless otherwise expressly provided herein): 1 "Entity" shall mean any corporation (including any non-profit corporation), general partnership, limited partnership, limited liability partnership, joint venture, estate, trust, cooperative, foundation, society, political party, union, company (including any limited liability company or joint stock company), firm or other enterprise, association, organization or entity. "Governmental Body" shall mean any: (a)nation, principality, state, commonwealth, province, territory, county, municipality, district or other jurisdiction; (b)federal, state, local, municipal or foreign government (including any agency, department, bureau, division, or other administrative body thereof); or (c)governmental or quasi-governmental authority of any nature. "Person" shall mean any individual, Entity or Governmental Body. "Proceeding" shall mean any action, suit, litigation, arbitration, or investigation (including any civil, criminal or administrative) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Body or any arbitrator or arbitration panel. 2.Exchange. 2.1Authorization of Shares.On or prior to the Closing (as defined below), the Company shall have authorized the issuance of the SeriesC Preferred Stock in the amounts and to the Stockholders identified on ExhibitA attached hereto (the "Allocation"). The SeriesC Preferred Stock shall have the rights, preferences, privileges and restrictions set forth in the Certificate of Designation attached hereto as ExhibitB (the Certificate of Designation"). 2.2Exchange.Subject to the terms and conditions set forth in this Agreement, effective at the Closing,each Stockholder will transfer and convey to the Company the MAG Holdings held by such Shareholder. In consideration of the transfer and conveyance of MAG Holdings referred to in the immediately preceding sentence, at the Closing (i)the Company shall issue and deliver to each Stockholder and each Stockholder shall accept and receive from the Company, the whole number of fully paid and non-assessable shares of SeriesC Preferred Stock set forth opposite such Stockholders name in ExhibitA hereto. 3.Closing and Delivery. 3.1Closing.The closing of the Exchange (the "Closing") shall take place, at the offices of the Company on such date and at such time as the parties hereto shall agree(the "Closing Date"). 3.2Delivery.Subject to the terms and conditions hereof, the Company will deliver the shares of Series C Preferred Stock at the Closing, in each case in the amounts and to the Stockholders as set forth on ExhibitA hereto, by delivery of a certificate or certificates evidencing the shares of the Series C Preferred Stock, free and clear of all liens, claims, and encumbrances (collectively, an "Encumbrance"), and each Stockholder will deliver the MAG Holdings to be delivered by such Stockholder at the Closing, in each case in the amounts and by the Stockholders as set forth on ExhibitA hereto, by delivery of the certificate or certificates representing the shares of Series A Stock or Series B Stock, as the case may be, and/or the original executed Notes to be exchanged for the shares of Series C Preferred Stock at the Closing, free and clear of all Encumbrances. 2 4.Representations and Warranties of the Stockholders. Each Stockholder hereby, severally and not jointly, represents and warrants to the Company as follows: 4.1Requisite Power; Authorization; Binding Obligations.Such Stockholder has all requisite power and authority to execute and deliver this Agreement and to carry out the provisions of this Agreement. All action on such Stockholder's part necessary for the authorization, execution and delivery of this Agreement, the consummation of the transactions contemplated hereby, and the performance of all obligations of such Stockholder hereunder has been or will be taken prior to the Closing. This Agreement, when executed and delivered, will be valid and binding obligations of such Stockholder enforceable against it in accordance with their terms, except as limited by (a)applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting enforcement of creditors' rights, and (b)general principles of equity that restrict the availability of equitable remedies. 4.2Investment Representations.Such Stockholder understands that neither the shares of the Series C Preferred Stock, nor the Common Stock to which it is convertible into, have been registered under the Securities Act of 1933, as amended (the "Securities Act"). Such Stockholder also understands that the shares of Series C Preferred Stock are being offered pursuant to an exemption from registration contained in the Securities Act based in part upon such Stockholder's following representations and warranties: (a)Stockholder Bears Economic Risk.Such Stockholder has substantial experience in evaluating and investing in private placement transactions of securities in companies similar to the Company so that it is capable of evaluating the merits and risks of its investment in the Company and has the capacity to protect its own interests. Such Stockholder understands that it must bear the economic risk of this investment indefinitely unless the shares of Series C Preferred Stock are registered pursuant to the Securities Act, or an exemption from registration is available. Such Stockholder understands that the Company has no present intention of registering the shares of Series C Preferred Stock or any shares of its Common Stock to which it converts. Such Stockholder also understands that there is no assurance that any exemption from registration under the Securities Act will be available and that, even if available, such exemption may not allow such Stockholder to transfer all or any portion of the shares of Series C Preferred Stock under the circumstances, in the amounts or at the times such Stockholder might propose. (b)Acquisition for Own Account.Such Stockholder is acquiring the shares of Series C Preferred Stock for its own account for investment only, and not with a view towards their distribution. (c)Each Stockholder Can Protect Its Interest.Such Stockholder represents that by reason of its, or of its management's, business or financial experience, such Stockholder has the capacity to protect its own interests in connection with the transactions contemplated in this Agreement.
